Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Application filed in the U.S. on 2/27/2020. Claims 1-18 are pending in the case. Claim 1 is written in independent form.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7, 10, 13, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Magliozzi et al. (U.S. Pre-Grant Publication No. 2018/0131645, hereinafter referred to as Magliozzi).

Regarding Claim 1:
Magliozzi teaches a method arranged for extracting and building a Knowledge Base for chatbot starting from an unstructured or semi-structured textual source by using software packages implemented on one or more computers, said method comprising a computer implemented process comprising the steps of:
Magliozzi teaches extracting and building a Knowledge Base for a chatbot starting with pre-existing documents that “can provide historical understanding about a specific field” and “the data in the pre-existing documents and/or webpages can be in structured format or in unstructured format” (Para. [0044]).
applying to the textual source, encoded in a predetermined encoding language, heuristics and/or a predictive model provided for automatically finding “question” nodes comprised inside the textual source,
Magliozzi teaches training a chatbot system to interact with a user by applying to a first set of data scanned from “pre-existing documents and/or webpages on the Internet or an intranet to extract initial information” and training on the documents “to extract initial information for the chatbot” (Para. [0044]) thereby teaching predetermined encoding language, heuristics, and/or a predictive model for performing the training of the chatbot. Magliozzi further teaches “a pre-existing document including Frequently Asked Questions (FAQs) and corresponding answers can be made available to the chatbot” where “the processor can scan the FAQs and extract question-answer pairs” (Para. [0044]) thereby teaching automatically finding question nodes comprised inside the pre-existing documents.
said step comprising the sub-steps of:
generating a tree representative of textual nodes that are comprised inside the textual source,
Magliozzi teaches operations that “may form a branching and reconnecting tree of conditional paths based on questions posed by the user” (Para. [0047]) thereby teaching generating a tree representative of textual nodes with conditional paths connecting the nodes.
extracting certain features as more recurring features comprised inside the textual nodes by way of said heuristics and/or predictive model,
Magliozzi teaches extracting frequently asked questions (Para. [0044]) thereby teaching extracting certain question features as more recurring features comprised inside the pre-existing documents.
selectively assigning to the textual nodes that comprise said certain more recurring features, the feature of “question” nodes, regardless of whether said textual nodes comprise a question mark “?”;
Magliozzi teaches “a pre-existing document including Frequently Asked Questions (FAQs) and corresponding answers can be made available to the chatbot” where “the processor can scan the FAQs and extract question-answer pairs” (Para. [0044]). Magliozzi further teaches “some example techniques implements by the chatbot to detect questions are…presence of a ‘?’, or other punctuation or emoji to symbolically represent a question; failing (optional) validation parameters of the current prompt/procedure (e.g., failure to match a regular expression for a valid email address); and passing an arbitrary truth test on a custom fallthrough function specified on the current prompt/procedure or full questionnaire” (Para. [0099]) thereby teaching detecting questions regardless of whether there is a question mark.
automatically splitting the textual source into sections, if said sections are comprised inside the textual source;
Magliozzi teaches “a pre-existing document including Frequently Asked Questions (FAQs) and corresponding answers can be made available to the chatbot” where “the processor can scan the FAQs and extract question-answer pairs” (Para. [0044]) thereby teaching splitting the textual source into sections of questions.
automatically extracting section titles, if said sections are comprised inside the textual source, and answers corresponding to the textual nodes comprising the feature of “question” nodes;
Magliozzi teaches:
“ The NLP server uses a matrix multiplication external to the neural network to categorize the encoded query. For instance, the neural network 600 may encode a greeting from the user, such as “hello,” and the NLP server may categorize the intent of the user as a greeting based on the encoding. In another example, the neural network 600 analyzes a question from the user, such as “What is FAFSA?” The NLP server understands the intent of this communication and categorizes this communication as a question related to the Free Application for Federal Student Aid (FAFSA). By using the NLP server to categorize encoded queries, the chatbot can add categories without changing the structure of and retraining the neural network.” (Para. [0124]).
Magliozzi further teaches “if the language model cannot predict an answer to a question, the chatbot can scan webpages on the Internet to determine a closest possible answer” (Para.[0110]). Therefore, Magliozzi teaches extracting section titles of webpages on the internet to determine answers corresponding to the text comprising the feature of the question.
displaying the results of the application of the heuristics and/or predictive model step on an operator terminal;
Magliozzi teaches displaying results of the trained chatbot so that an administrator can approve or reject and modify the chatbot’s automated answers to questions by teaching “the administrator can review all user questions and automated answers in real time and can complete the supervised machine learning process” (Para. [0119] & Figs. 4 and 5).
interactively controlling by way of an operator, by using said operator terminal, the result displayed in the displaying step, and
Magliozzi teaches displaying results of the trained chatbot so that an administrator can approve or reject and modify the chatbot’s automated answers to questions by teaching “the administrator can review all user questions and automated answers in real time and can complete the supervised machine learning process” (Para. [0119] & Figs. 4 and 5).
in case of negative result, manually modifying the displayed result by using operator terminal, or, alternatively,
Magliozzi teaches displaying results of the trained chatbot so that an administrator can approve or reject and modify the chatbot’s automated answers to questions by teaching “the administrator can review all user questions and automated answers in real time and can complete the supervised machine learning process” (Para. [0119] & Figs. 4 and 5).
in case of positive result completing the extraction process, and
Magliozzi teaches displaying results of the trained chatbot so that an administrator can approve or reject and modify the chatbot’s automated answers to questions by teaching “the administrator can review all user questions and automated answers in real time and can complete the supervised machine learning process” (Para. [0119] & Figs. 4 and 5).
storing the KB for chatbot in a database or in a repository.
Magliozzi teaches Knowledge Base 112 for the chatbot as database 112 (Paras. [0027], [0028], [0035], & [0036] and Fig. 1)


Regarding Claim 4:
Magliozzi further teaches:
wherein the step of manually modifying by way of the said operator by using said operator terminal and the displayed result, comprises one or more of the following manual operations:
classifying one or more textual nodes by modifying the attributed feature to the textual node made in the step of finding the “question” nodes,
classifying one or more textual nodes stating that said manual classification is a semi-automatic type classification and is applicable to further textual nodes comprising features similar or identical to those of the manual classified textual nodes,
collecting a plurality of answers, unrecognized in the step of automatically finding the “question” nodes, as answers to a single “question” node,
Magliozzi teaches “if the confidence value is less than the predetermined threshold, the processor may generate a plurality of choices, each of which can be a possible response to the second query” and “the process transmits the second query and the choices to an administrator…[to obtain] a choice from the plurality of choices from the administrator” (Para. [0005]). Therefore, Magliozzi teaches collecting a plurality of answers, as answers to a single question.
splitting the textual nodes, unrecognized in the step of automatically finding the “question” nodes, into sub-sections of “question” nodes and answers,
eliminating sub-sections erroneously recognized in the step of finding “question” nodes, and
correcting the encoding language in which the textual source has been encoded.

Regarding Claim 7:
Magliozzi further teaches:
wherein the step of manually modifying the displayed results is followed by the following steps:
an automatic control step arranged for controlling the type of modifications made in the manual modification step, and
Magliozzi teaches automatically transmitting the response to the second query in response to an administrator manually modifying the displayed results (Para. [0005]).
if the modifications comprise semi-automatic modifications proceeding with an automatic step wherein
the manual modifications made in the manual modification step are applied to textual nodes comprising features similar or identical to those of the manual classified textual nodes, and
Magliozzi teaches “after the administrator completes these steps, the question, answer, and the administrator activity remain labeled in the chatbot with the option to ‘undo’ the action” (Para. [0121]) thereby teaching applying identical features from the administrator to the labeling in the chatbot.
if the modifications comprise explicit modifications recycling the process starting from the step of automatically splitting the textual source into sections, if said sections are comprised inside the textual source.
Magliozzi teaches “after the administrator completes these steps, the question, answer, and the administrator activity remain labeled in the chatbot with the option to ‘undo’ the action” (Para. [0121]) and “after each operation in the sequence of operations within a procedure, the chatbot can determine whether to branch to another procedure or continue with other operations in the same procedure” (Para. [0097]) thereby teaching recycling the process. Magliozzi further teaches continuously updating the system “with increased communication with users” (Para. [0127]) thereby teaching increasingly more textual sources to process.

Regarding Claim 10:
Magliozzi further teaches:
wherein the process comprises an encoding step arranged for encoding unstructured or semi-structured textual sources into HTML encoding language.
Magliozzi teaches “raw text (e.g., raw HTML) can be extracted from a webpage” (Para. [0044]).

Regarding Claim 13:
Magliozzi further teaches:
at least one server comprising one or more software packages configured to extract and create respective Knowledge Base for chatbot from one or more unstructured or semi-structured textual sources,
Magliozzi teaches:
“The chatbot system 100 includes a first (user) communications interface 102, a load balancer 104, a processor 106, a database 112, and a second (administrator) user interface 114. The processor 106 implements a dialogue manager 108 and Holocene module 120, which includes a Natural Language Processing (NLP) server 110 and Holocene Live module 122” (Para. [0027])
Magliozzi further teaches the database 112 as the knowledge base KB (Figure 1) and generating the knowledge seed for the knowledge base for the chatbot from “preexisting documents and/or webpages [that] can be in structured format or in unstructured format” (Para. [0044]).
a database or repository connected to the at least one server, said database being arranged to store one or more KB for chatbot, and to one or more unstructured or semi-structured textual sources by way of a geographical network,
Magliozzi teaches the knowledge base 112 for the chatbot as a database connected to an NLP server 110 and processor 106 (Figure 1 & Paras. [0027]-[0028]). Magliozzi further teaches “the structured and unstructured data obtained from the user, the administrator, the NLP server 110, and the dialogue manager 108 can be stored in the database 112” (Para. [0041]). where the pre-existing structured or unstructured documents can be found “on the Internet or an intranet to extract initial information for the chatbot” (Para. [0044]).
a plurality of operator terminals, connected, by way of the geographic network, to said at least one server and to said one or more unstructured or semi-structured textual sources, configured to enable one or more operators to interact with the one or more software packages comprised in the at least one server.
Magliozzi teaches a plurality of operator terminals connected to the processor 106 and NLP server 110 configured to enable administrators to interact with the software (Figure 1 connections indicated by arrows).

Regarding Claim 16:
All of the limitations herein are similar to some or all of the limitations of Claim 13.

Regarding Claim 17:
All of the limitations herein are similar to some or all of the limitations of Claim 13.

Regarding Claim 18:
All of the limitations herein are similar to some or all of the limitations of Claim 13.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5, 6, 8, 9, 11, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Magliozzi, and further in view of Chen et al. (U.S. Pre-Grant Publication No. 2014/0358890, hereinafter referred to as Chen).

Regarding Claim 2:
Magliozzi explicitly teaches all of the elements of the claimed invention as stated above except:
the step of automatically splitting the textual source into sections comprises the steps of identifying and grouping into sections one or more groups of “question” nodes on the basis of the “question” nodes found inside the textual source, and
said step of automatically extracting section titles and answers comprises the steps of
numbering the found sections in ascending order,
numbering the “question” nodes in ascending number,
recognizing if some “question” nodes are to be considered as respective titles of the found sections; and
assigning to each “question” node, by using as delimiters the “question” nodes and the found sections, an answer wherein each answer is in a direct correspondence with a respective “question” node and assumed the same id.

However, in the related field of endeavor of generating knowledge bases for automated question answering, Chen teaches:
the step of automatically splitting the textual source into sections comprises the steps of identifying and grouping into sections one or more groups of “question” nodes on the basis of the “question” nodes found inside the textual source, and
Chen teaches combining knowledge databases “without having to consolidate data from different types of knowledge databases” (Par. [0024]) thereby teaching identifying and grouping questions into sections based on the textual sources contained in the knowledge bases.
said step of automatically extracting section titles and answers comprises the steps of
numbering the found sections in ascending order,
Chen teaches “original web pages from Wikipedia contain hierarchy information of each paragraph in the metadata that may be used to segment the text” and “other information, such as font size and indentation format, may also be used to derive the hierarchy and segment the text” (Para. [0088]).
numbering the “question” nodes in ascending number,
Chen teaches numbering questions in ascending order (Fig. 5A).
recognizing if some “question” nodes are to be considered as respective titles of the found sections; and
Chen teaches “each row of the table 402 stores a pair of question (or TITLE) and answer (or CONTENT)” (Para. [0072]) thereby teaching recognizing question nodes to be considered as respective titles of found sections.
assigning to each “question” node, by using as delimiters the “question” nodes and the found sections, an answer wherein each answer is in a direct correspondence with a respective “question” node and assumed the same id.
Chen teaches assigning an answer in direct correspondence with a respective question and assuming the same ID (Para. [0072] & Fig. 5a).


Thus it would have been obvious to a person having ordinary skill in the art, having the teachings of Chen and Magliozzi at the time that the claimed invention was effectively filed, to have combined the use of multiple types of knowledge bases, as taught by Chen, with the system and method for training a knowledge base for a chatbot to use natural langue processing to receive, classify, and respond to queries, as taught by Magliozzi.
One would have been motivated to make such combination because while Magliozzi teaches responding to queries on thousands of different topics, Chen teaches “different search strategies may be used to search multiple types of data from multiple types of knowledge databases” (Abstract) and it would have been obvious to a person having ordinary skill in the art that adding the ability to search multiple types of knowledge database to the chatbot system taught by Magliozzi would create a more flexible system by being able to draw from multiple knowledge base sources rather than relying only on a single knowledge base.

Regarding Claim 3:
Chen and Magliozzi further teach:
said step of automatically extracting section titles and answers comprises the further step of converting by way of an “automatic merging step” the tree representing the text nodes comprised inside the textual source so that the text nodes comprising the feature of “question” node are arranged to comprise a plurality of answers.
Magliozzi teaches operations that “may form a branching and reconnecting tree of conditional paths based on questions posed by the user” (Para. [0047]) thereby teaching generating a tree representative of textual nodes with conditional paths connecting the nodes that are used to answer a plurality of questions.

Regarding Claim 5:
All of the limitations herein are similar to some or all of the limitations of Claim 4.

Regarding Claim 6:
All of the limitations herein are similar to some or all of the limitations of Claim 4.

Regarding Claim 8:
All of the limitations herein are similar to some or all of the limitations of Claim 7.

Regarding Claim 9:
All of the limitations herein are similar to some or all of the limitations of Claim 7.

Regarding Claim 11:
All of the limitations herein are similar to some or all of the limitations of Claim 10.

Regarding Claim 12:
All of the limitations herein are similar to some or all of the limitations of Claim 10.

Regarding Claim 14:
All of the limitations herein are similar to some or all of the limitations of Claim 13.

Regarding Claim 15:
All of the limitations herein are similar to some or all of the limitations of Claim 13.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sreenivasan et al. (U.S. Pre-Grant Publication No. 2020/0365262) teaches generation and updating of a knowledge base (Para. [0018]) and an interactive electronic flowchart in which a chatbot guides the user through the steps of the flowchart based on feedback provided to the chatbot by the user (Para. [0022]).
Wu (U.S. Pre-Grant Publication No. 2020/0036659) teaches a method and apparatus for providing news recommendation in automated chatting. A first message may be obtained in a chat flow. Recommended news may be determined based at least on the first message, a user preference list including sentiment labels, and a news dataset including sentiment labels. At least one of title, summarization and content of the recommended news may be provided based on the first message.
Carver (U.S. Pre-Grant Publication No. 2020/0034681) teaches an interactive conversation is generated automatically, including logic, sentences, images, help, calculations, deployment, testing and debugging, from an ordinary spreadsheets file into conversational robots (or “bots”) with little or no human programming required by spreadsheet uploader.
Kochura et al. (U.S. Pre-Grant Publication No. 2019/0325322) teaches n artificial intelligence platform transforms the functionality of the navigation module in real-time. As natural language input is received, a parser is leveraged to parse the input into grammatical sub-components. An analyzer is involved to analyze and identify an associated category for the parsed sub-component(s). A sensor is provided operatively couple to the navigation module. The parsed and analyzed data are applied to an operating state of the sensor. The artificial intelligence platform dynamically translates the identified category of the received input to a natural language instruction congruent with the parsed grammatical sub-components.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F MAY whose telephone number is (571)272-3195. The examiner can normally be reached Monday-Friday 9:30am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F MAY/Examiner, Art Unit 2154                                                                                                                                                                                                        6/18/2022

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154